
	

113 HR 5871 IH: Dollar is a Dollar Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5871
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To tax capital gains at the same rate as ordinary income.
	
	
		1.Short title
			This Act may be cited as the Dollar is a Dollar Act.
		2.Repeal of capital gains tax capSubsection (h), entitled Maximum capital gains rate, of section 1 of the Internal Revenue Code of 1986 is hereby repealed.
		
